Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 13-16, 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Johnstone (WO 2022/036390).

Referring to claims 1, 7-8 Johnstone discloses an “Improvement In Screening Panels”. See Figs. 1-22 and respective portions of the specification. Johnstone further discloses a screening system comprising: a screen panel (11) at least partially defining a screening surface (near 12) and an aperture (28, Fig. 3) configured to separate material; and a ceramic aperture insert (21) mounted to the screen panel, the ceramic aperture at least partially defining the screening surface and the aperture (See at least Figs. 1, 3 & at least Pg. 9 L. 4-5). Johnstone further discloses wherein the ceramic aperture insert at least partially surrounds the aperture at the screening surface and further wherein the ceramic aperture insert extends entirely around a perimeter of the aperture to form a full enclosure around the aperture (See at least Figs. (1, 3).

Referring to claim 13. Johnstone discloses wherein the ceramic aperture insert is bonded to the screen panel (See at least Col. 9 L. 30-34). 

Referring to claims 14-16. Johnstone discloses a screen panel (11) defining a plurality of apertures (28) that extend a long a vertical direction through the screen panel, each of the plurality of apertures being at least partially defined by an aperture of the screen panel, the screen panel further defining at least one insert recess defined above the aperture wall along the vertical direction (See at least Figs. 3-5); and one or more ceramic aperture inserts (21) positioned within the at least one insert recess, each of the plurality of apertures being defined by an inner face of the one or more ceramic aperture inserts and the aperture wall of the screen panel, and wherein a screening surface is defined by a top surface of the screen panel and a top face of the one or more ceramic aperture inserts and wherein the aperture wall of the screen panel sits flush with the inner face of the one or more ceramic aperture inserts or extends above the top surface along the vertical direction(see at least Figs. 2, 4).

Referring to claim 20. Johnstone discloses wherein the screen panel is formed from a fiber reinforced polymer composite (See Pg. 8 L. 17-20). 

Allowable Subject Matter
Claims 2-6, 9-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653